Citation Nr: 1647262	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  11-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.   


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In August 2014, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.   

The record consists entirely of electronic claims files and has been reviewed.  No new evidence has been added to the record since the May 2016 Supplemental Statement of the Case (SSOC).  


FINDING OF FACT

The Veteran is unemployable due to service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service treatment records document that the Veteran experienced a crush injury to his left hand during service.  Since September 1985, he has been service connected for residuals of the injury.  Further, he has been service connected for left wrist disability, and for PTSD, as secondary to the original injury.  On October 28, 2009, the Veteran asserted that his disabilities cause him to be unemployable.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the record indicates that the Veteran had high school education until the 10th grade and then received a General Educational Development (GED) certificate.  The record also indicates that he worked in the construction industry until his most recent employment terminated in January 2005.  The Veteran asserts that, due to service-connected disability, he has ben unemployable since then.  His service-connected disabilities include posttraumatic stress disorder (PTSD), residuals of the crush injury to the left hand, and a left wrist ossicle associated with the crush injury (rated, respectively, as 50, 20, and 10 percent disabling).  From October 28, 2009, the combined rating has totaled 60 percent because the service-connected disabilities stem from a common etiology, the in-service crush injury to the left hand.  As such, the threshold percentage requirement for consideration of a TDIU has been met during the entire appeal period.  38 C.F.R. §§ 4.16(a), 4.25.  

The next question is whether the Veteran has been unemployable due to service-connected disability.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to substantiate a TDIU claim.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The relevant evidence of record consists of VA and private treatment records, the Veteran's lay assertions, and multiple VA compensation examination reports addressing the Veteran's PTSD and left upper extremity disability.    

To begin, the evidence demonstrates that the Veteran's left hand and wrist disability do not render him unemployable.   The most recent VA examination report into the hand and wrist disability, which is dated in August 2015, indicated no functional impairment that would interfere with physical and or sedentary employment.  The reports noted the residuals of in-service injury, but also noted full strength and range of motion in the left wrist, hand, and fingers.  

On the one hand, certain evidence indicates that the Veteran's PTSD does not cause unemployability.  The Veteran underwent VA examination of his psychiatric disability in August 2015.  In the report of record, the examiner described the Veteran as, "pleasant and cooperative.  His memory was intact.  He was alert and oriented to person, place and time.  His affect was full.  His mood was anxious.  His thought process was linear and goal directed.  His thought content was unremarkable for psychotic symptoms.  He was not suicidal or homicidal.  His insight and judgment were fair."  The examiner stated that the Veteran's disability caused "occasional" and "intermittent" occupational and social impairment.  Further, the examiner concluded that the Veteran "would be able to perform the duties associated with physical and sedentary employment within the federal guidelines."  However, the examiner did not explain this conclusion.  Further, as detailed below, certain findings in the August 2015 report appear to contradict this conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

Indeed, certain of the August 2015 VA examiner's findings support the Veteran's claim.  The examiner indicated that the Veteran re-experienced the event that caused the injury with recurrent, involuntary, and intrusive distressing memories.  The examiner noted the Veteran's avoidance of distressing memories and that his PTSD caused negative alterations in cognitions and mood associated with the traumatic event.  The examiner also noted a markedly diminished interest or participation in significant activities due to detachment or estrangement from others, a persistent inability to experience positive emotions, marked alterations in arousal and reactivity, problems with concentration, and sleep disturbance.  The examiner noted the Veteran's depressed mood, anxiety, panic attacks, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted the Veteran's complaints that he "can't work because he gets very frazzled and gets upset.  He stated that he has difficulty getting along with the public and he can't keep a schedule."  The examiner also indicated that the PTSD symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Furthermore, after diagnosing the Veteran with PTSD and a depressive disorder, the examiner indicated that the symptoms for each disorder could not be differentiated due to overlapping symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998) (VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).  Thus, although the August 2015 VA examiner expressly found the Veteran capable of employment, certain of the examination findings tend to support the Veteran's unemployability claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (the ultimate TDIU determination rests with VA and not a medical examiner).  

Moreover, certain other evidence supports the claim.  VA treatment records dated since 2009 tend to support the claim that chronic symptoms render the Veteran unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  These records detail the Veteran's complaints of anxiety, depression, mood swings, and sleep problems.  The most recent VA treatment record addressing psychiatric disability is dated in January 2016 and is from the Veteran's treating VA psychiatrist.  In the record, the physician noted the Veteran as oriented and coherent without suicidal ideation.  But the physician also indicated that "PTSD problems ... prevented him from working[.]"  The Veteran "is having problems [falling] asleep because his mind 'cannot shut off'."  The physician stated that the Veteran "continues staying at home all the time, because of his anxiety and the stress of being in crowded places does not let him ... function[.]"  The physician indicated that the Veteran "is anxious all the time, is having racing heart, trembling, needs to move around because feels that everything [is] closing on him[.]"  

Further, a February 2010 VA examination report tends to support the claim.  In the report, the examiner noted the Veteran as oriented, coherent, and intact, but also as restless, anxious, dysphoric, distractible, preoccupied, irritable, socially isolated, with a blunt affect, anger outbursts, sleep impairment, homicidal and suicidal ideations, and fair impulse control.  The examiner found the Veteran with recurrent and distressing recollections of the in-service injury.  The examiner described the Veteran's depression as chronic and severe.  She stated that the Veteran, "has severe depression making him unable to concentrate or function effectively at this time.  He has been in the construction business and would be a danger to himself and others in this type of occupation....  He has memory problems, difficulty completing tasks, difficulty concentrating and focusing due to his depression.  This would make it difficult for him to work.  The veteran has insomnia and sleeps 3-4 hours at nights secondary to doing a lot of thinking.  Can't shut brain worry about the future."  Lastly, the examiner indicated that these problems caused "total occupational and social impairment."  

The Board also notes that medical evidence from the Social Security Administration (SSA) tends to support the Veteran's claim.  In March 2015, SSA benefits were awarded to the Veteran for disability associated with the service-connected PTSD, and based largely on the VA medical evidence noted earlier.     

In sum, the Veteran is unable to secure and follow a substantially gainful occupation by reason of the combined impact of service-connected disability.  The most recent VA report contains an express opinion stating that the Veteran was not unemployable.  However, the opinion is of diminished probative value in that it is not supported by a rationale.  Further, certain of the August 2015 VA examiner's findings contradict the employability opinion.  Moreover, other VA evidence, such as treatment records and the February 2010 report, indicate chronic symptoms that interfere with the Veteran's ability to follow a substantially gainful occupation.  In assessing this issue, the Board has considered the Veteran's educational background and his decades-long employment in manual labor and construction industry positions.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Given his limited education and the nature of his occupational history, the evidence tends to indicate that limitations associated with service-connected disability preclude the Veteran from realistically obtaining and maintaining any form of gainful employment.  

As the evidence does not preponderate against the Veteran's claim, the TDIU claim must be allowed.   

Lastly, VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  In this case, SMC is not warranted because the Veteran is not in receipt of a 100 percent rating for any one of his service-connected disabilities.  Further, there is no lay or medical evidence indicating that the Veteran is housebound, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  


ORDER

Entitlement to a TDIU is granted subject to laws and regulations governing the payment of monetary awards.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


